TEST BENCH AND METHOD FOR PERFORMING
A DYNAMIC TEST RUN FOR A TEST SETUP



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated June 26, 2020. 

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention.

Claim 8 is set forth as a dependent claim but is indefinite as to which claim the claim depends from.

Claim 10 is grammatically confusing and indefinite as to what is claimed and the meaning thereof.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Akiyama et al. (JP2006300683).

With respect to independent claim 1, Akiyama sets forth a method for carrying out a dynamic test run for a test setup on a test bench, the test setup comprising:
a torque generator (1) mechanically coupled on the test bench with a torque sink (2) by a coupling element (4) wherein the torque generator, the coupling element, and the torque sink are described with system parameters (speed and torque) characterizing a dynamic response,
the method comprising:
dynamically exciting the test setup on the test bench by virtue of a dynamic input signal (u(t)) being applied to the test setup;

recording measured values of the input signal of the test setup and of a resultant output signal of the test setup (page 9, paragraph 30);
determining a frequency response of the dynamic response of the test setup between the output signal (u(t)) and the input signal (y(t)) from the recorded input signal and output signal using a nonparametric identification method (page 9, paragraph 31);
deriving a model structure of a parametric model that maps the input signal onto the output signal from the frequency response (page 9 - page, 10 paragraph 35);
determining a system parameter (SP) of the test setup using the model structure and a parametric identification method (page 10, paragraph 36); and
performing the test run using the system parameter (page 4, paragraphs 2 - 3).

With respect to claim 2, Akiyama sets forth that the system parameter is used for designing a controller for a component of the test setup (paragraph 2).

With respect to claim 3, Akiyama sets forth that the system parameter is used for designing a filter that either filters a setpoint for a controller for a component of the test setup or a control deviation fed to a controller for a component of the test setup (paragraph 33).

With respect to claim 4, Akiyama sets forth that a change in a system parameter (speed or torque) is monitored over time.



With respect to claim 5, Akiyama sets forth that the system parameter is used to adapt the dynamic response of the test setup to a desired dynamic response (paragraph 33).

With respect to claim 6, Akiyama sets forth that measurement noise of the input signal or the output signal is taken into account in the nonparametric identification method (paragraph 30).

With respect to claim 9, Akiyama sets forth that from the frequency response, resonance frequencies or eradication frequencies are determined as the system parameter (paragraph 33).

With respect to claim 11, Akiyama sets forth that the model parameters of the parametric model are determined with the parametric identification method and by comparing the parametric model with a physical system model with the system parameter, wherein the system parameter is determined from the model parameters (paragraph 35).

With respect to independent claim 13, Akiyama sets forth a test bench for carrying out a dynamic test run for a test set up, comprising:
a torque generator (1) which is mechanically coupled to a torque sink (2) by a coupling element (4) wherein the torque generator, the coupling element, and the torque sink are described with system parameters (speed and torque) characterizing a dynamic response;
a test bench control unit (11 & 12) which dynamically excites the test setup on the test bench by specifying an input signal for the test setup;


measuring sensors (3, 6, & 13) that record measured values of the input signal and of a resultant output signal of the test setup (page 9, paragraph 30);
an evaluation unit which determines a frequency response (G(Qk)) of the dynamic response of the test setup between the output signal and the input signal from the recorded input signal and output signal using a nonparametric identification method (page 9, paragraph 31), and which derives a model structure of a parametric model that maps the input signal onto the output signal from the frequency response, and which determines a system parameter based on the model structure and a parametric identification method of the test setup (pages 9 - 10, paragraph 35),
wherein the test bench control unit uses the system parameter to perform the test run (page 4, paragraphs 2-3).

Allowable Subject Matter

Claims 7, 9, and 12 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 because after a search of the prior art, the prior art was found to not teach or suggest the claimed subject matter of each of dependent claims 7, 9, and 12. 

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











/Eric S. McCall/Primary Examiner
Art Unit 2856